Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 1 of 19 PageID# 2251




                            EXHIBIT C
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 2 of 19 PageID# 2252




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

  RICARDO R. GARCIA, DUANE K. GLOVER,                 )   CASE NO.: 1:19-cv-00331-LO-MSN
  PAUL E. JACOBSON, GAETANO CALISE,                   )
  MYKHAYLO I. HOLOVATYUK, BRIAN                       )
  GARCIA, PAUL THOMSON, and DAVID                     )
  HARTMAN, on behalf of themselves and all            )
  others similarly situated,                          )
                                                      )
         Plaintiffs,                                  )
                                                      )       RICARDO R. GARCIA’S FIRST
  v.                                                  )       SET OF INTERROGATORIES
                                                      )       TO VOLKSWAGEN GROUP
  VOLKSWAGEN GROUP OF AMERICA, INC.                   )       OF AMERICA, INC.
  a/k/a AUDI OF AMERICA, INC., and                    )
  VOLKSWAGEN AKTIENGESELLSCHAFF,                      )
                                                      )
                    Defendants.                       )
  __________________________________________

  TO:    COUNSEL FOR DEFENDANT VOLKSWAGEN GROUP OF AMERICA, INC.
         a/k/a AUDI OF AMERICA, INC.

         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (the “Federal

  Rules”), Plaintiff Ricardo R. Garcia, by and through undersigned counsel, and subject to the

  definitions and instructions set forth hereinafter, issues the following interrogatories to

  Defendant Volkswagen Group of America, Inc. a/k/a Audi of America, Inc., to be answered as

  required by the Federal Rules.

                                          DEFINITIONS

         The following definitions and instructions shall apply to the interrogatories below. In the

  event of ambiguity in one or more of the following definitions, common usage and reference to

  any cited rules, statutes, or regulations should be used to provide the broadest interpretation of

  the term in question:

         1.      “You” or “VWGOA” means Defendant Volkswagen Group of America, Inc. a/k/a

                                                  1
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 3 of 19 PageID# 2253




  Audi of America, Inc., as well as its subsidiaries, parent companies, affiliates, predecessors,

  successors, representatives, agents, employees, experts, investigators, attorneys, insurers, and/or

  any other person or entity acting on its behalf, at its instance, or under its control.

          2.      “VWAG” means Defendant Volkswagen Aktiengesellschaff, as well as its

  subsidiaries, affiliates, predecessors, successors, representatives, agents, employees, experts,

  investigators, attorneys, insurers, and/or any other person or entity acting on its behalf, at its

  instance, or under its control.

          3.      “Volkswagen” means any one or more of VWGOA and/or VWAG, each as

  separately defined herein.

          4.      “Action” means and refers to the above-captioned action.

          5.      “Second Amended Complaint” means and refers to the Second Amended Class

  Action Complaint filed in the above-captioned action on March 27, 2020.

          6.      “Class Vehicles” means all Volkswagen-branded used cars sold in the United

  States from January 1, 2007 to March 21, 2019 that were initially used internally by Volkswagen

  and later resold by an authorized Volkswagen or Audi dealership as a Certified Pre-Owned

  (“CPO”) vehicle and which has at least one of the following characteristics at the time it was

  resold by an authorized Volkswagen or Audi dealership as a Certified Pre-Owned (“CPO”)

  vehicle: (a) the vehicle is a pre-series, zero series or pre-production car as those terms are more

  particularly described in paragraphs 34-36 of the Second Amended Complaint; (b) the vehicle is

  one of the 252 cars identified by Volkswagen in its so-called Part 573 Safety Recall Report filed

  with the NHTSA on May 16, 2018 (as amended on July 23, 2018); (c) the vehicle had been

  driven by one or more members of the automotive press and/or media; (d) the vehicle had been

  driven by one or more Volkswagen employees for short term use as part of the so-called Pool-



                                                     2
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 4 of 19 PageID# 2254




  Fleet (i.e. vehicles assigned to a pool of vehicles that were loaned for the personal use of

  employees of VWGOA or VWAG prior to being leased to a particular Volkswagen employee);

  (e) the vehicle was altered after the original date of manufacture; (f) the vehicle’s actual mileage

  identified by you in connection with the application for the original title was incorrect or

  otherwise inaccurate; and/or (g) the vehicle is one of the 113 cars identified by you in its so-

  called Part 573 Safety Recall Report filed with the NHTSA on September 25, 2019 (as amended

  on December 20, 2019).

         7.      “Pre-Production Vehicles” means Class Vehicles that are a pre-series, or zero

  series vehicle, and as is more particularly described in paragraphs 34-36 of the Second Amended

  Complaint.

         8.      “Pre-Series Vehicle” means a Class Vehicle that was produced under a method

  known as the production try-out, which was intended to prove reproducibility, and as is more

  particularly described in paragraphs 34-36 of the Second Amended Complaint.

         9.      “Zero-Series Vehicle” means a Class Vehicle produced at the stage after the Pre-

  Series stage to ensure the process and product quality is at a customer-acceptable product level,

  and as is more particularly described in paragraphs 34-36 of the Second Amended Complaint.

         10.     “NHTSA” means the United States National Highway Traffic Safety

  Administration.

         11.     “Recalled Vehicle” means a Class Vehicle that was one of the 252 cars identified

  by VWGOA in its so-called Part 573 Safety Recall Report filed with NHTSA on May 16, 2018

  (as amended on July 23, 2018) or a Class Vehicle that was one of the 113 cars identified by

  Volkswagen in its so-called Part 573 Safety Recall Report filed with the NHTSA on September

  25, 2019 (as amended on December 20, 2019).



                                                   3
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 5 of 19 PageID# 2255




         12.     “Press-Fleet Vehicle” means a Class Vehicle that was driven by one or more

  members of the press before being sold to the public.

         13.     “Pool-Fleet Vehicle” means a Class Vehicle that Volkswagen assigned to a

  general pool of vehicles for short-term loans to Volkswagen employees for their personal use

  before being sold to the public.

         14.     “Leased-Fleet Vehicle” means a Class Vehicle that was leased to one or more

  Volkswagen employees before being sold to the public.

         15.     “Series-Production Vehicles” means vehicles that Volkswagen mass produces and

  sells to consumers through dealerships, and which are more particularly described in paragraphs

  34-36 of the Second Amended Complaint.

         16.     “VIN” means the Vehicle Identification Number of a vehicle.

         17.     “Communication” means the transmittal (in the form of facts, ideas, thoughts,

  opinions, data, inquiries or otherwise) and includes, without limitation, correspondence,

  memoranda, reports, presentations, face-to-face conversations, telephone conversations, text

  messages, instant messages, voice messages, negotiations, agreements, inquiries, understandings,

  meetings, letters, notes, telegrams, mail, email, and postings of any type.

         18.     The term “concerning” means constituting, evidencing, reflecting, incorporating,

  effecting, including, or otherwise pertaining or relating, either directly or indirectly, or being in

  any way logically or factually connected with the subject matter of the inquiry or Request.

  Requests for "documents concerning" means any Documents which explicitly or implicitly, in

  whole or in part, compare, were received in conjunction with, or were generated as a result of the

  subject matter of the Request, including all Documents which reflect, refer, record, are in regard

  to, in connection with, specify, memorialize, relate, describe, discuss, consider, constitute,



                                                   4
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 6 of 19 PageID# 2256




  embody, evaluate, analyze, refer to, review, report on, comment on, impinge upon, or impact the

  subject matter of the Request.

          19.     “Document” means the original (or, if the information called for cannot be

  provided as to the original, each and every copy, duplicate or reproduction) of any medium upon

  which information can be recorded or retrieved, and shall mean, without limitation, any written,

  recorded or graphic matter, in any language, whether produced or reproduced or stored on paper,

  cards, tapes, films, computer, electronic storage devices or any other media and includes, without

  limiting the generality of the foregoing, papers, trade letters, envelopes, telegrams, cables,

  messages, correspondence, memoranda, notes, electronic mail (“e-mails”), text messages, instant

  Electronic Messages, reports, Studies, press releases, comparisons, books, accounts, checks, audio

  and video recordings, pleadings testimony, articles, bulletins, pamphlets, brochures, magazines,

  questionnaires, surveys, charts, newspapers, calendars, desk calendars, pocket calendars, lists,

  logs, publications, notices, diagrams, instructions, diaries, minutes of Meetings, corporate

  minutes, orders, resolutions, agendas, memorials or notes of oral Communications, whether by

  telephone or face-to-face, contracts, Agreements, drafts or proposed contracts or Agreements,

  memoranda of understanding, letters of intent, deal memoranda, transcriptions of audio or video

  recordings, computer tapes, computer diskettes or disks, or any other tangible thing on which any

  handwriting, typing, printing, photostatic, electronic or other form of Communication or

  information is recorded or reproduced, together with all notations on any of the foregoing, all

  originals, file copies or other unique copies of the foregoing and all versions of drafts thereof,

  whether used or not.

          20.     "Identify" when used to refer to a natural person, shall mean to set forth that

  person's: (i) full name and title, if any; (ii) present or last known address; (iii) present or last known



                                                      5
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 7 of 19 PageID# 2257




  business and home telephone number(s); and (iv) present or last known employer.

         21.     "Identify" when used to refer to a document, shall mean: (i) the date of each

  document; (ii) the type of each such document (i.e. correspondence, memorandum, business

  record, etc.); (iii) the identity of the author(s) or preparer(s) of each such document; and (iv) the

  present location of each such document or copies thereof.

         22.     “Including” is used to illustrate examples of documents that would be responsive

  to the request and should not be construed as limiting the request in any way.

         23.     The terms “Plaintiffs” and “Defendant” as well as a party’s full or abbreviated

  name or a pronoun referring to a party means the party and, where applicable, its officers,

  directors, employees, partners, corporate parent, subsidiaries, or affiliates. This definition is not

  intended to impose a discovery obligation on any person who is not a party to the litigation.


                                   RULES OF CONSTRUCTION

         1.        “Any,” “All,” and “Each” shall be construed as any, all and each.

         2.        The connectives “and” and “or” shall be construed either disjunctively or

  conjunctively as necessary to bring all responses within the scope of these Requests.

         3.        The singular form of a noun or pronoun includes the plural form and vice versa.

         4.        The masculine shall be construed to include the feminine and vice versa.

         5.        The use of any tense of any verb shall also include within its meaning all other

  tenses of that verb.

         6.        A term or word defined herein is meant to include both the lower-and-upper-

  case reference to such term or word.

         7.        The “knowledge,” “information,” “possession,” “custody,” and “control” by a

  Person shall be construed to include such Person’s agents, representatives, and attorneys.


                                                   6
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 8 of 19 PageID# 2258




                                           INSTRUCTIONS

              1.   Each interrogatory set forth herein requires your personal knowledge, and all

  knowledge available to you by reasonable inquiry, including inquiry of your consultants,

  representatives, or agents.

              2.   If you are unable to fully, completely, and adequately answer the following

  interrogatories upon exercising due diligence to secure the information to do so, please so state

  the reason for your inability to provide full, complete, and adequate answers, specifying in each

  instance your inability to answer the remainder and stating whatever information and/or

  knowledge available to you regarding the unanswered portions of the interrogatories, and to the

  best of your knowledge the names, addresses, and telephone numbers of all persons, entities,

  and/or organizations where such information is, will be, or is believed to be located.

              3.   These interrogatories shall be deemed continuing and supplemental responses

  shall be required immediately upon receipt thereof if you obtain the documents before the time

  of trial.

              4.   If any interrogatory is deemed to call for the production of privileged information,

  you shall provide a log setting forth the following information: (i) the reason for withholding the

  information; (ii) the present custodian of the information; (iii) a summary of the general subject

  matter of the information; (iv) a statement of the basis upon which the asserted privilege is

  claimed; and (v) the individual interrogatory to which the information is responsive. Any

  information withheld under a claim of privilege must be preserved. If no information is withheld

  under a claim of privilege, so state.

              5.   To the extent that documents are produced in response to a given interrogatory,

  please Bates’ number such documents and identify the specific documents and/or range of



                                                    7
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 9 of 19 PageID# 2259




  documents by its particular Bates’ number that are produced in response to any given

  interrogatory.

                                   RELEVANT TIME PERIOD

         The relevant time period for each Interrogatory is from January 1, 2007 to the present

  (the “Relevant Time Period”), unless otherwise specifically indicated.


                                       INTERROGATORIES


  INTERROGATORY NO. 1: Identify each person to whom VWGoA has sold a Class Vehicle,

  as well as the year, model, and VIN of each Class Vehicle sold, the date of each sale, the

  dealership (if any) participating in the sale of the Class Vehicle, and a tracing of title of each

  Class Vehicle from VWAG through VWGOA, and to the ultimate purchaser.

  ANSWER:



  INTERROGATORY NO. 2: Identify which of the individuals identified in your Answer to

  Interrogatory No. 1 have accepted a settlement offer or buyback for their Class Vehicles.

  ANSWER:



  INTERROGATORY NO. 3: For each Class Vehicle identified in your Answer to Interrogatory

  No. 1, identify any other person besides the person listed as purchaser in your Answer to

  Interrogatory No. 1 who subsequently purchased the vehicle, the dates of transfer to any such

  person, and the dealership (if any) that sold the Class Vehicle to such person.

  ANSWER:



  INTERROGATORY NO. 4:                  For each Class Vehicle identified in your Answer to

                                                   8
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 10 of 19 PageID# 2260




   Interrogatory No. 1, identify the specific subsection(s) ((a) – (g)) of the definition of “Class

   Vehicle” set forth above into which each such vehicle falls.

   ANSWER:



   INTERROGATORY NO. 5: For each Class Vehicle that Volkswagen used at any auto show,

   identify the name and dates of each auto show at which each Class Vehicle was so used and any

   company that performed preparation or modification work on the Class Vehicle for each such car

   show.

   ANSWER:



   INTERROGATORY NO. 6: For each Class Vehicle that Volkswagen has loaned to any

   person outside of Volkswagen, including but not limited to each Press-Fleet Vehicle, identify

   each such person to whom the vehicle loan was made, the dates each person possessed the Class

   Vehicle, the mileage put on the Class Vehicle during such possession, a copy of any contract or

   agreement governing such vehicle possession and/or use, and any condition report regarding the

   Class Vehicle from immediately before each loan period and from immediately after the vehicle

   was returned from such loan.

   ANSWER:



   INTERROGATORY NO. 7: For each Class Vehicle that was a Press-Fleet Vehicle, Pool-Fleet

   Vehicle, and/or a Leased-Fleet Vehicle, describe the disposition of the vehicle including whether

   it was destroyed, exported, or sold to the public, and for each vehicle sold to the public, identify

   the date of sale, by whom it was sold, to whom it was sold, whether the vehicle was titled in



                                                     9
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 11 of 19 PageID# 2261




   Michigan, and who the current owner of the vehicle is if different from the purchaser when

   originally sold to the public.

   ANSWER:



   INTERROGATORY NO. 8: For each Class Vehicle originally titled in Michigan, state the

   number of miles identified on the title application as having been driven on such vehicle as of the

   date of the titling, the number of miles shown on the vehicle’s odometer at the time of titling, and

   the number of miles shown in the then most-recent repair or service record for each such vehicle

   prior to the time of titling. In doing so, please identify the name, title, responsibilities and contact

   information for each person who signed any such title application containing incorrect mileage,

   including, but not limited to, the person who signed the title applications for Plaintiff Garcia’s

   vehicle on December 16, 2015, and for Plaintiff Jacobson’s vehicle on October 21, 2015, all as

   particularly described in paragraphs 56 through 62 of the Second Amended Complaint.

   ANSWER:



   INTERROGATORY NO. 9: For Series Production Vehicles imported by Volkswagen into the

   United States for each model/model year produced during the Relevant Time Period, identify the

   date in which such Series-Production Vehicles first entered the United States for intended resale

   to the public.

   ANSWER:



   INTERROGATORY NO. 10: For Series Production Vehicles imported by you into the United

   States for each model/model year produced during the Relevant Time Period, and from January



                                                     10
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 12 of 19 PageID# 2262




   1st until the date identified in your Answer to Interrogatory No. 9 for each calendar year for each

   Series Production, identify the specific model/model year and VIN of each Volkswagen vehicle

   that entered the United States, the basis stated on form HS7 for each such vehicle to support its

   importation, the specific use to which each such vehicle was put after entering the United States,

   and the actual disposition of each such vehicle after importation including whether it was sold to

   the public. Identify the name, title and responsibilities of the person within VWGOA most

   knowledgeable about this topic.

   ANSWER:



   INTERROGATORY NO. 11: For each vehicle identified in your Answer to Interrogatory

   Number 10 as having been sold to the public, identify the date of sale, by whom it was sold, to

   whom it was sold, whether the vehicle was titled in Michigan, and who the current owner of the

   vehicle is if different from the original purchaser.

   ANSWER:



   INTERROGATORY NO. 12: Identify all persons involved in preparing the “Pre-Production

   Sales Report” described by Plaintiffs in paragraphs 92-94 of the Second Amended Complaint

   (please include individuals who participated in assembling relevant data for purposes of

   preparation the aforesaid report), including his or her full name, present or last known business

   affiliation and position, present or last known business and/or personal address, telephone

   number, and email address, his or her business affiliation and position at the time in question, the

   years in which he or she was in that position, and who his or her immediate supervisors and

   subordinates were at the time in question. Identify the name, title and responsibilities of the



                                                     11
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 13 of 19 PageID# 2263




   person within VWGOA most knowledgeable about this topic.

   ANSWER:



   INTERROGATORY NO. 13: Identify the VIN of each vehicle identified in or in connection

   with the Report referenced in Interrogatory No. 12 and, for each VIN identified, state whether

   the vehicle was imported into the United States and, if so, the date of import and the ultimate

   disposition of the vehicle including whether it was destroyed, exported, or sold to the public

   ANSWER:



   INTERROGATORY NO. 14: For each Class Vehicle sold to one of the named Plaintiffs listed

   in the caption to the Second Amended Complaint, provide a tracing of title to each such vehicle

   from VWAG through VWGOA to the Plaintiff (and each person/entity who held title from the

   time title was transferred from VWGOA until title reached each named Plaintiff), including the

   dates of each transfer by which title made its way from VWAG ultimately to each named

   Plaintiff, and the consideration paid for each such transfer.

   ANSWER:



   INTERROGATORY NO. 15: Identify each person who submitted a title application stating

   that a Class Vehicle had only 10 miles on it at the time of titling when the Class Vehicle’s

   odometer and/or service or repair records showed more than 10 miles at that time, including, for

   each person identified, his or her full name, present or last known business affiliation and

   position, present or last known business and/or personal address, telephone number, and email

   address, his or her business affiliation and position at the time in question, the years in which he



                                                    12
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 14 of 19 PageID# 2264




   or she was in that position, and who his or her immediate supervisors and subordinates were at

   the time in question.

   ANSWER:



   INTERROGATORY NO. 16: Describe how Volkswagen tests vehicles and their component

   parts for compliance with Federal Motor Vehicle Safety Standards and how, if at all, that testing

   differs for Pre-Production Vehicles compared to Series Production Vehicles. Identify the name,

   title and responsibilities of the person within VWGOA most knowledgeable about this topic.

   ANSWER:



   INTERROGATORY NO. 17:                Identify each Volkswagen executive or manager who

   maintained direct responsibility for overseeing the sale of “vehicles through auction to third-

   party dealers” referenced by VWGOA in paragraph 48 of its Answer to the Second Amended

   Complaint, including, for each person identified, his or her full name, present or last known

   business affiliation and position, present or last known business and/or personal address,

   telephone number, and email address, the years in which he or she was in that position, and who

   his or her immediate supervisors and subordinates were at the time in question.

   ANSWER:



   INTERROGATORY NO. 18: State in detail all facts upon which VWGOA bases its denial of

   the allegations in paragraph 51 of the Second Amended Complaint, and in doing so, identify the

   name, title and responsibilities of each person from whom the facts purportedly supporting this

   denial were obtained, the specific facts attributable to each such person, and identify the person



                                                  13
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 15 of 19 PageID# 2265




   within VWGOA most knowledgeable about this topic.

   ANSWER:



   INTERROGATORY NO. 19: State in detail all facts upon which VWGOA bases its denial of

   the allegations in paragraph 94 of the Second Amended Complaint, and in doing so, identify the

   name, title and responsibilities of each person from whom the facts purportedly supporting this

   denial were obtained, the specific facts attributable to each such person, and identify the person

   within VWGOA most knowledgeable about this topic.

   ANSWER:



   INTERROGATORY NO. 20: In your submission to the NHTSA regarding the Recalled

   Vehicles, you indicate that the Recalled Vehicles are “zero series vehicles (very early production

   vehicles)” despite the fact that the VIN of the Recalled Vehicles identified in your NHTSA

   submissions appear to include much later production vehicles that presumably would have been

   produced well after the so-called Start of Production (i.e. digits 12-17 of the VINs are part of the

   vehicle identifier section that is supposed to include the sequential number assigned to the

   vehicle in order or production - last six digits of range of VIN identified for 2011-2016 VW Golf

   Recalled Vehicles, for example, is 138533). Please explain this apparently contradiction in detail

   and, in doing so, identify the name, title and responsibilities of the person within VWGOA most

   knowledgeable about this topic.

   ANSWER:



   INTERROGATORY NO. 21: Identify all persons and describe all acts and/or omissions being



                                                   14
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 16 of 19 PageID# 2266




   referenced by VWGOA through its Seventh Affirmative Defense in which you claim, “Plaintiffs’

   claims are barred, in whole or in part, because any damages they allegedly sustained were caused

   by the acts and/or omissions of persons other than VWGoA and over whom VWGoA had no

   control.” In doing so, identify the name, title and responsibilities of each person from whom the

   facts purportedly supporting this Seventh Affirmative Defense were obtained, the specific facts

   attributable to each such person, and identify the person within VWGOA most knowledgeable

   about this topic.

   ANSWER:



   INTERROGATORY NO. 22: State in detail all facts upon which VWGOA relies for its Eighth

   Affirmative Defense in which you claim, “Plaintiffs’ claims are barred, in whole or in part,

   because VWGoA did not make false or misleading statements to them.” In doing so, identify the

   name, title and responsibilities of each person from whom the facts purportedly supporting this

   Eighth Affirmative Defense were obtained, the specific facts attributable to each such person,

   and identify the person within VWGOA most knowledgeable about this topic.

   ANSWER:



   INTERROGATORY NO. 23: Identify every government agency of which you are aware that

   is investigating or that has investigated the conduct described in the Second Amended

   Complaint. For each agency identified, please describe the nature of the investigation, the name

   and contact information for the individuals within each government agency leading the

   investigation, and provide a description of the investigation (including any identifying

   investigatory case number or reference number), the date the investigation began, the date the



                                                  15
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 17 of 19 PageID# 2267




   investigation ended (if applicable), and whether the investigation is ongoing.

   ANSWER:



   INTERROGATORY NO. 24:                Please state whether you have terminated or otherwise

   disciplined any person as a result of or related to the information described in the Second

   Amended Complaint. If so, please identify the name, title, and responsibilities of the person

   terminated or disciplined, the current address, phone number and e-mail address of the person

   disciplined or terminated, the factual basis for the termination and/or discipline, the nature of the

   discipline (if termination inapplicable), the date of the termination and/or discipline, and the

   name, title and responsibilities of the immediate supervisor of the person disciplined.

   ANSWER:



   INTERROGATORY NO. 25: Please identify each person with whom you have had any

   communication regarding any offer of settlement related to the Recalled Vehicles. To the extent

   that any such communication occurred after the appointment of undersigned interim class

   counsel on November 15, 2019, identify the date of the communication, the person who initiated

   the communication, state whether the communication was written (or if oral whether

   memorialized in any document), and identify the content of any communication including, but

   not limited to, the terms of any such settlement offer made and the current status (i.e. whether

   that settlement offer was purportedly accepted, rejected, etc.).

   ANSWER:



   Dated: May 26, 2020



                                                    16
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 18 of 19 PageID# 2268




                                      Respectfully submitted,

                                      /s/ Michael J. Melkersen
                                      Michael J. Melkersen (VSB#69828)
                                      5 Surfside Road
                                      Humacao, Puerto Rico 00791
                                      Telephone:     540.435.2375
                                      Email:         mike@mlawpc.com

                                      Joseph F. Rice, Esq. (Admitted Pro Hac Vice)
                                      Kevin R. Dean, Esq. (Admitted Pro Hac Vice)
                                      MOTLEY RICE LLC
                                      28 Bridgeside Boulevard
                                      Mount Pleasant, South Carolina 29464
                                      Telephone:     843.216.9000
                                      Facsimile:     843.216.9440
                                      Email:         jrice@motleyrice.com
                                                     kdean@motleyrice.com

                                      Attorneys for Plaintiffs and Interim Class Counsel




                                        17
Case 1:19-cv-00331-LO-MSN Document 157-4 Filed 02/24/21 Page 19 of 19 PageID# 2269




                                    CERTIFICATE OF SERVICE

            I, Michael J. Melkersen, hereby certify that on this date I served a true and correct copy

   of the foregoing Plaintiff Ricardo Garcia’s First Set of Interrogatories to Defendant Volkswagen

   Group of America, Inc. a/k/a Audi of America, Inc.

   Dated:          May 26, 2020

                                                         /s/ Michael J. Melkersen
                                                         Michael J. Melkersen




                                                    18
